Citation Nr: 0218815	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  02-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma 
of the esophagus.

2.  Entitlement to service connection for Barrett's 
esophagus.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for headaches.

6.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from March 1958 to May 
1965.  He had service in the Republic of Vietnam during 
the Vietnam era.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a rating decision in part of which 
the regional office (RO) denied entitlement to service 
connection for adenocarcinoma of the esophagus and 
Barrett's esophagus, claimed as due to exposure to 
herbicides; denied entitlement to service connection for 
depression, hypertension, and headaches; and denied 
entitlement to TDIU.

The Board notes that the veteran requested a hearing 
before a Member of the Board at the RO.  He subsequently 
requested that the scheduled hearing be canceled.  Since 
then, he has requested an expedited decision by the Board, 
and his motion for advancement on the docket has been 
granted.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.900.  He 
is aware that his appeal is now before the Board for a 
decision, and he has not requested a rescheduled hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
informed decision concerning the veteran's claims now on 
appeal has been obtained by the Department of Veterans 
Affairs (VA).

2. The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran had active service in Vietnam during the 
Vietnam era.

4.  The veteran does not have a disorder that is 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

5.  The veteran's current disability from adenocarcinoma 
of the esophagus was not incurred in service and is not 
related to exposure to herbicide agents during his service 
in Vietnam.

6.  The veteran's current disability from Barrett's 
esophagus was not incurred in service and is not related 
to exposure to herbicide agents during his service in 
Vietnam.

7.  The veteran's current disability from depression was 
not incurred during his active military service and is not 
proximately due to or the result of a service connected 
disability. 

8.  The veteran did not incur hypertension during his 
active military service.

9.  The veteran did not incur a disability manifested by 
headaches during his active military service.

10.  The veteran is not service-connected for any 
disability.


CONCLUSIONS OF LAW

1.  The duty of the Department of Veterans Affairs (VA) to 
assist in the development of the veteran's claim and the 
notification requirements of the Veterans Claims 
Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  Service connection is not warranted for adenocarcinoma 
of the esophagus due to exposure to Agent Orange.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2002).

3.  Service connection is not warranted for Barrett's 
esophagus due to exposure to Agent Orange.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

4.  Service connection is not warranted for depression.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

5.  Service connection is not warranted for hypertension.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

6.  Service connection is not warranted for headaches.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

7.  The criteria for the assignment of a TDIU rating are 
not met. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110 
(West 1991); 38 C.F.R. § 3.303 (2002).  Also, 38 U.S.C.A. 
§§ 1101, 1110, 1112, and 1137 provide that where a veteran 
has served 90 days or more during a period of war or after 
December 31, 1946, and develops a chronic disease to a 
degree of disability of 10 percent or more within one year 
of separation from such service, such disease shall be 
presumed to have been incurred in service.  The list of 
such diseases includes psychosis and hypertension.

Service connection may also be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2002).

Generally, to support a claim for service connection, 
there must be evidence of the following three elements: 
(1) competent lay or medical evidence of a current 
diagnosed disability or of persistent or recurrent 
symptoms of disability; (2) evidence which establishes the 
veteran suffered an event, injury or disease in service; 
and (3) evidence which indicates that the claimed 
disability or symptoms may be associated with the 
established event, injury or disease in service or another 
service-connected disability.

The United States Court Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, hereinafter referred to as the Court) has held 
that in order to obtain VA benefits the law requires the 
evidence to show a diagnosis of a current disability or 
the current disabling residuals from a disease or injury.  
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  The 
disability must also be shown to be related to an in-
service occurrence or there must be evidence of a nexus or 
connection between the current disability and the in-
service precipitating disease or injury.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir 1997).

A.  Adenocarcinoma of the Esophagus and Barrett's 
Esophagus

The veteran has current disability from adenocarcinoma of 
the esophagus and Barrett's esophagus.  (Barrett's 
esophagitis is also known as Barrett's ulcer and is 
defined as a chronic peptic ulcer of the esophagus, 
usually associated with heterotopic gastric mucosa and 
stricture formation; it is usually a late complication of 
peptic esophagitis.)  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 183, 1770 (28th ed. 1994).  

The veteran does not contend, nor do the service medical 
records contained in the claims file show, that he 
incurred a disorder of the esophagus during his active 
military service.  Rather, the veteran claims that he 
incurred the claimed esophageal disorders as a result of 
exposure to herbicide agents during his service in Vietnam 
during the Vietnam Era.

The statutory provision specifically covering Agent Orange 
is 38 U.S.C.A. § 1116.  During the pendency of the 
veteran's claim, there was a change in this statute.  In 
Karnas v Derwinski, 1 Vet. App. at 312-13, the Court held 
that, when there has been a change in an applicable 
statute or regulation after a claim has been filed but 
before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide 
otherwise and VA has done so.

Formerly, Section 1116(a)(3), title 38, United States 
Code, provided:

For the purposes of this subsection, a 
veteran who, during active military, 
naval, or air service, served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and 
ending on May 7, 1975, and has a 
disease referred to in paragraph (1)(B) 
of this subsection shall be presumed to 
have been exposed during such service 
to an herbicide agent containing dioxin 
or 2,4- dichlorophenoxyacetic acid, and 
may be presumed to have been exposed 
during such service to any other 
chemical compound in an herbicidal 
agent, unless there is affirmative 
evidence to establish that the veteran 
was not exposed to any such agent 
during that service.

Paragraph (1)(B) of the subsection concerned VA's 
authority to add diseases presumed related to herbicide 
exposure by regulation.  Paragraph (2) of the subsection 
contained a list of diseases presumed related to herbicide 
exposure, including PCT becoming manifest to a degree of 
disability of 10 percent or more within a year after the 
last date on which the veteran performed active military 
service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975. 38 
U.S.C.A. § 1116(a)(2)(E).

In McCartt v.West, 12 Vet. App. 164, the Court, held, in 
essence, that an appellant must submit evidence of 
exposure to Agent Orange during service when there is no 
evidence that the appellant has developed one of the 
enumerated disease under 38 C.F.R. § 3.309(e).

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001). Under the amendment in 
effect since December 27, 2001, the presumption of 
exposure to herbicides is provided to all veterans who 
served in Vietnam during the Vietnam Era. See 38 U.S.C. § 
1116(f), as revised.

This change on its face is more liberal than the statute 
previously in effect.  As the veteran served in Vietnam 
from September 16 to 21, 1964, he may be presumed to have 
been exposed to herbicides during such service.  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (2002), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there 
is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (2002).  If a veteran was 
exposed to an herbicide agent during active military, 
naval, or air service, and develops a disease listed in 
38 C.F.R. § 3.309(e) (with certain time limitations as to 
certain diseases), such disease shall be presumed to be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (2002) are met, even though there is no 
record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) (2002) are also satisfied.

The veteran's service in Vietnam during the Vietnam era 
was confirmed by the RO.  His exposure to herbicide agents 
is presumed.  However, the Board finds that the veteran's 
esophageal disorders are not among the diseases listed in 
38 C.F.R. § 3.309(e).  He does not have a disorder which 
is related to his presumed exposure to herbicide agents 
during his service in Vietnam.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 989-
542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F. 3d 
1036 (Fed. Cir. 1994).

The Board notes a VA outpatient treatment record dated in 
December 2001 in which a VA physician reported that the 
veteran's Barrett's syndrome and ". .  . risk for 
esophageal carcinoma might date decades ago[.]"  The note 
does not suggest, however, that the disorders are related 
to herbicide exposure during the veteran's service in 
Vietnam.  Further, the statement is not specific as to the 
time of onset and etiology of the veteran's esophageal 
disease.  It does not suggest that it is as likely as not 
that onset of the veteran's esophageal disorders was 
during his service.

The Board has carefully reviewed the entire record.  In 
the absence of medical evidence that the veteran has a 
disease which gives rise to the presumption of service 
connection, and in the absence of evidence that indicates 
an actual causal relationship between his presumed 
herbicide exposure and the development of the claimed 
esophageal disorders, the Board concludes that service 
connection for adenocarcinoma of the esophagus and 
Barrett's esophagus, claimed as due to exposure to Agent 
Orange, is not warranted.  

B.  Depression

Service medical records do not document complaints, 
diagnoses, or treatment for a neuropsychiatric disorder.  
Also, the records contained in the claims file do not 
document compensable disability from a psychosis during 
the veteran's first post-service year.

When seen for an initial VA outpatient consultation in 
December 2001, the veteran endorsed symptoms consistent 
with depression related to his surgery for cancer of the 
esophagus in July 2001.  Subsequently dated VA outpatient 
treatment records document symptoms of anxiety and 
depression.  The records contain no indication that the 
veteran incurred these disorders during his active 
military service or that he had compensable disability 
from a psychosis during his first post-service year.

The evidence in the claims file suggests that the etiology 
of the veteran's current disability from depression is 
related to his disability from his non-service connected 
esophageal disorders.  Based on the lack of evidence of a 
chronic neuropsychiatric disorder in service and of 
continuity of symptomatology after service, and the lack 
of medical evidence of a nexus between current disability 
and an event or disease related to service, the Board 
finds that the veteran's depression is not service 
related.  Therefore, the Board concludes that the veteran 
is not entitled to service connection for depression.

C.  Hypertension

Service medical records do not document complaints, 
diagnoses, or treatment for hypertension.  When the 
veteran's blood pressure was measured in September 1964, 
it was 100/76.  The claims filed does not contain records 
which document that the veteran had chronic disability 
from hypertension in service or that he developed 
compensable disability from hypertension during his first 
post-service year.

Although a hospital report dated in September 2001 lists 
hypertension among diagnoses noted but not treated, the 
report does not suggest that the vascular disease was 
incurred during the veteran's active military service.  
Because of the lack of evidence of chronic hypertension in 
service or of compensable disability from hypertension in 
the first post service year, and the evidence of the 
remote onset of the disorder many years after the 
veteran's separation from service, the Board finds that 
the veteran did not incur hypertension during his active 
miliary service.  Therefore, the Board concludes that he 
is not entitled to service connection for hypertension.

D.  Headaches

Service medical records do not show that the veteran had 
complaints, diagnoses or treatment for headaches.  Medical 
records in the claims file, which include all records 
identified by the veteran, do not show that the veteran 
has current disability from a disorder manifested by 
headaches.

In the absence of medical evidence that the veteran had 
chronic disability from headaches in service, or of 
evidence that he had continuity of symptomatology of a 
disorder manifested by headaches after his separation from 
service, or of evidence that he has a current disorder 
manifested by headaches, the Board finds that he did not 
incur a disorder manifested by headaches during his active 
military service.  Therefore, the Board concludes that he 
is not entitled to service connection for headaches.

E.  TDIU

VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
appellant is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2002).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 

The Board has determined that the veteran's claim for TDIU 
is a matter in which the law, as opposed to the evidence, 
is dispositive of the issue.  In cases such as this, where 
the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) ("failure to state a claim upon which 
relief can be granted," as opposed to dismissing the case 
for failure to present a well-grounded claim); Cf. FED. R. 
CIV. P. 12(b)(6).

In this case, the veteran does not have any service-
connected disability.  Therefore, he is not entitled to an 
grant of TDIU.

II.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  This law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA was implemented with the adoption of new regulations.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA has the duty to 
notify a claimant of the evidence necessary to support the 
claim, to assist in the development of claim, and to 
notify a claimant of VA's inability to obtain certain 
evidence.  These duties are discussed in detail below.

VA has a duty to notify the appellant and his 
representative, if any, of information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002).  In this case the veteran 
has been so notified by the November 2001 and December 
2001 rating decisions, the June 2002 statement of the 
case, the July 2002 supplemental statement of the case, 
and by a letter from the RO dated in September 2001.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.

Upon submission of a substantially complete application, 
VA must notify the claimant of information and lay or 
medical evidence needed to substantiate the claim, and 
must notify the claimant of what portion of that 
information and evidence is his responsibility, and what 
is VA's responsibility.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in 
the development of a claim includes the duty to make as 
many requests as necessary to obtain relevant records from 
a Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained 
all relevant records identified by the veteran or 
otherwise evident from the claims folder.  

The veteran has not asserted that there are private 
treatment records that pertain to his claim that have not 
been obtain and considered.  The veteran has had several 
opportunities to identify sources of evidence, including 
the claim he filed, his Notice of Disagreement, his 
substantive appeal, and the statements filed by him and on 
his behalf by his representative.  The RO has obtained 
treatment records identified by the veteran.  The veteran 
has not provided information concerning additional 
evidence -- such as the names of treatment providers, 
dates of treatment, or custodians of records, either 
private, Federal agency, or service related -- which has 
not been obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.356(a) (2002).  As the 
claims file contains no indication the veteran's claimed 
current disabilities are related to any disease or injury 
he incurred during his active service, or a disease 
presumptively related to herbicide exposure, the Board 
does not deem a VA examination necessary to decide this 
claim.

In this case, VA has satisfied its duty to notify the 
veteran of evidence necessary to substantiate the claim 
and to assist the veteran in obtaining records and 
providing medical examinations.  The revised regulation 
concerning VA's duty to notify claimants of inability to 
obtain records under the VCAA, 38 C.F.R. § 3.159(e) 
(2002), is applicable to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by VA as of 
that date.  See 66 Fed. Reg. 45,620 and 45,631-45,632 
(Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified 
in the claims file.  Therefore, VA has no duty to notify 
the veteran of inability to obtain evidence.


ORDER

Entitlement to service connection for adenocarcinoma of 
the esophagus, Barrett's esophagus, depression, 
hypertension, and headaches is denied.  Entitlement to a 
TDIU rating is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

